OPINION — AG — ** LEGISLATOR — ATTORNEY — STATE AGENCY AS A CLIENT — CONFLICT OF INTEREST ** THE PROVISIONS OF HOUSE BILL NO. 1028 (74 O.S. 1409 [74-1409](H)), WHICH PROHIBITS A LEGISLATOR FROM ACCEPTING A FEE FOR REPRESENTING A CLIENT BEFORE A STATE DEPARTMENT, AGENCY, BOARD OR COMMISSION DOES 'NOT' EXTEND TO A LAW FIRM IN WHICH A LEGISLATOR IS A MEMBER OR PARTNER. (CODE OF ETHICS, STATE GOVERNMENT, LEGISLATOR, EMPLOYEES, FEES, CLIENT, REPRESENT) CITE: 74 O.S. 1409 [74-1409](H) (JIMMY D. GIVENS)